Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            
                            My dear General
                            light Camp November the 18th 1780
                        
                        I have Receiv’d three different Accounts from Newyork, and tho’ the Authorities Are Not unquestionable—I
                            will lay them before you that we May Compare them with other Accounts.
                        A man Sent in By dr Burnet Says that part of the Cork fleet is Arriv’d, betwen twenty and forty Sails—that
                            the Rest is given over for lost—the troops in Newyork about 1500—at Bergen 250—there was an alarm on the 15th at Staten
                            island—Rodney had sail’d the Same day—no troops went with him.
                        A letter from Newyork through Hendricks
                             Says that the troops in the City Consist of the 42d Gal Robertson’s Corps, one Bataïllon of hessians, some of
                            Brown’s Corps—Sir henry Clinton’s Baggage Return’d from long island—one Mr A.B.H. had given intelligence that I was on the
                            15th going to attak Staten island With three thousand Men—the Main part of the Army lays from flushing to domices
                            ferry—Rodney had Not Sail’d, but was to Set out immediately—All Ships of the line fell down the Narrows except the Adament
                            74 Who lays at the Battery and Rides Commodore—Rodney has taken with him about Seventy of Odel’s New Corps, and a draft of
                            hundred And Ninety soldiers from Several Regiments to serve as Marines—A Number of nvalids about 200 are embark’d in the
                            fleet for England which as well as the West india fleet Will Sail With Rodney and on parting from him the first one will
                            be Convoy’d By the Sandwich and Terrible—the Above letter is Brought
                            over By one Wood Ruff whom you know, and whose Account is pretty much the same—he only thinks
                            from some questions which were ask’d that the Ennemy will be out in eight days to forrage—the Number of provisions Carried
                            in from Shrews Bury is above Conception—on this Account the price of Beef much lowered—Bergen
                            refugees about 200. An other Man writes me—that at Paulus Hook they have the 54th and two Compagnies of hessians, in all
                            about 428 men—At fort Washington about 500 all most all Germans—at King’s Bridge does not yet know—in Newyork one German
                            Regiment, Some thing Cecond British which I Can’t Read and Robertson’s New levies—on Staten island one Regiment of
                            Germans, Simcoe’s legion, two Regiments of New levies—the Main part of the Army on long island Some at flatt Bush, Some at
                            Newtown White Stone &c.—theyr winter quarters will, he thinks, be to the North ward of jamaïca where a large
                            Number of hutts is Built—they will Soon go into winter quarters—then the Man Gives me an account of piquets an patroles at
                            paulus hook and staten island—Rodney has not yet Sail’d, But will Soon—he has taken about 228 Soldiers, and Some
                            invalids—the fleet Consists of Men of War and Merchant Men But No embarkation—about ten days ago about 4 or 5 frigats
                            have Sail’d—the fleet fell down to the Narrows.
                        from these Accounts, my dear General, I find that Rodney has Sail’d, or will Soon Set out—that the main Body
                            of the Ennemy Are upon long island—that they have few troops in Newyork—But what Surprises me is to hear that No
                            embarkation takes place—after what you told me Some days Ago, I thought there was certainly a detachement Going to the
                            Southward, and Can’t help Believing it Still in Some Measure.
                        Clel Smith Return’d last Night—I have Sent him this morning to a Man who if he chooses May Give us
                            intelligences—I expect also to hear in a few days from a Gentleman who takes no money—but would like Better to have a
                            letter from Tamage’s friend. 
                        inclos’d you will find some news papers wherein the ennemy Announce gal Woodfort’s death—you will find in one
                            of the papers an impertinent performance of Mr Revington’s which however does not want humour. With the Most Affectionate
                            and Respectfull Sentiments I have the honor to be, my dear General, Yours
                        
                            Lafayette
                        
                    